Citation Nr: 0946909	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-30 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1969.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in St. Paul, Minnesota which denied service connection for 
degenerative disc disease of the lumbar spine.  

The Veteran was scheduled for a hearing in Washington, DC in 
March 2008.  However, in January 2008 he cancelled that 
hearing and he has not since requested that it be 
rescheduled.    

Matters not on appeal

In its April 2007 rating decision, the RO also denied an 
increased rating for service-connected coccyalgia, denied 
reopening a claim of service connection for chronic low back 
pain syndrome, and denied service connection for right L5 
radiculopathy.  The Veteran did not appeal those decisions.  
Therefore, those issues are not in appellate status, and they 
will be discussed no further herein.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with degenerative disc 
disease of the lumbar spine.

2.  Allowing reasonable doubt, the competent medical evidence 
demonstrates that degenerative disc disease of the lumbar 
spine is related to the Veteran's active military service.  



CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in 
military service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for 
degenerative disc disease of the lumbar spine.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA alters the 
legal landscape in three distinct ways: standard of review, 
notice and duty to assist.  The Board will now address these 
concepts within the context of the circumstances presented in 
this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements to substantiate a claim for service 
connection on both a direct and secondary service connection 
basis in a letter from the RO dated February 15, 2007.  
Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the February 2007 letter.  
Specifically, the Veteran was advised that VA is responsible 
for obtaining relevant records from any Federal agency, 
including records kept by VA Medical Centers.  The letter 
also indicated that a VA medical examination would be 
scheduled was being scheduled to adjudicate his claim.  The 
letter also informed the Veteran that VA would make 
reasonable efforts to obtain the Veteran's private medical 
records, employment records, or records from state or local 
government agencies.  Included with the letter were copies of 
VA Form 21- 4142, Authorization and Consent to Release 
Information, and the letter asked that the Veteran complete 
this release so that VA could obtain records on his behalf.

The VCAA letter further emphasized: "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in original]

The Veteran was provided with the "give us everything you've 
got" language contained in 38 C.F.R. § 3.159(b) in the 
February 2007 VCAA letter, page 2.  
However, the Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments [which apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008], 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date. Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced February 2007 letter from 
the RO. The letter detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.

With respect to effective date, the February 2007 VCAA letter 
advised the Veteran as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve.

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the February 2007 
letter from the RO.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In the present case, the 
Veteran was provided complete VCAA notice in February 2007, 
prior to the RO's April 2007 unfavorable decision.  

The Veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. In particular, the RO has obtained the 
Veteran's service treatment records, and his private 
treatment records [to the extent that he has provided them].  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examination in March 2007, and a further VA medical file 
review and opinion in May 2007.  The report of the March 2007 
examination reflects that the examiner reviewed the Veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate physical examination and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The report of the May 
2007 medical file review reflects that the reviewer reviewed 
the Veteran's past medical history, recorded his current 
complaints, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record. The 
Board therefore concludes that the examination and medical 
review are adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2009).  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2009).  The Veteran has retained the 
services of a service organization, and has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  Most recently, his accredited representative 
presented argument dated November 19, 2009.  As was noted in 
the Introduction, the Veteran cancelled a hearing before a 
member of the Board scheduled to be held in Washington, DC, 
during March 2008.  He did attend an informal conference with 
a Decision Review Officer held at the RO during June 2007.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2009); see also Savage v. Gober, 
10 Vet. App. 488, 495-496 (1997).



Analysis

Hickson element (1) requires medical evidence of a current 
disability.  Based on an x-ray study of the lumbar spine, in 
March 2007 a VA examiner, Dr. W.B., diagnosed degenerative 
disc disease of the lumbar spine with right leg 
radiculopathy.  Hickson element (1) is therefore satisfied.

Hickson element (2) requires evidence of in-service disease 
or injury.  The Veteran's service treatment records show 
complaints of pain in the tailbone on October 7, 1969.  
[Service connection was subsequently granted for 
coccygalgia.]  Although the precise nature of any injury is 
unclear, there is evidence of a back problem in service.  
Hickson element (2) is arguably met.  

Hickson element (3) requires medical evidence of a nexus 
between the injury in service and the current disability.  In 
this regard, there are conflicting medical nexus opinions.  
The Board must weigh the probative value of medical opinions 
and in doing so, may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) [citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)].      

Two VA examiners have provided negative nexus opinions.

In March 2007, a VA examiner, Dr. W.B. noted that the 
Veteran, who had retired from a position as an elementary 
school principal in 2005, apparently reported that he had 
been assaulted by students, resulting in soreness in his 
back.  Dr. W.B. opined that the Veteran's current 
degenerative disc disease was not a result of his injury in 
the military because there had been intervening multiple 
work-related  back injuries after service, which could 
contribute to degenerative disc disease.  

In May 2007, the RO obtained an opinion from VA examiner Dr. 
J.J., who stated that disc disease is common as individuals 
age, and that the Veteran's degenerative changes were likely 
accelerated to the injuries he had sustained at work after 
service. 

The Veteran has filed opinions from his private primary care 
physician, Dr. D.W., which state there is a nexus between the 
Veteran's current degenerative disc disease of the lumbar 
spine and the injury in service.  In a January 2007 letter, 
Dr. D.W. opined that "at least some of the pathology seen on 
the MRI scan could have been initiated by the fall back a 
number of years ago."  [By which he was referring to the in-
service injury.]  In an April 2007 letter, Dr. D.W. stated 
that the Veteran had never had any work-related injuries to 
his back.  In the opinion of Dr. D.W., given the chronicity 
of the Veteran's back pain as well as its initiation in 
service, the current clinical findings of degenerative disc 
disease were a direct consequence of the trauma at the time 
of the Veteran's initial injury in Vietnam.  

Dr. D.W.'s opinion is buttressed by a June 2007 a statement 
from E.B., the human resources person in the Veteran's former 
school district, who stated that the Veteran "never filed a 
back claim for lost work time or medical treatment while 
employed by the district."  

Further, the record does show evidence of continuing 
complaints of low back and sciatic pain on the part of the 
Veteran since the early 1970's.  There is conflicting 
evidence as to post-service intercurrent injuries [namely 
assaults by students], but the fact remains that there is a 
lengthy post-service history of back pain.  
See 38 C.F.R. § 3.303(b).  The Board finds that the evidence 
as to medical nexus is essentially in equipoise.  Allowing 
reasonable doubt, the Veteran's claim may be granted.

Accordingly, with resolution of reasonable doubt in the 
Veteran's favor, the Board grants service connection for a 
degenerative disc disease of the lumbar spine as directly 
related to his military service.  

Additional comment

The Veteran has alternatively claimed service connection for 
degenerative disc disease of the lumbar spine as secondary to 
his service-connected coccyalgia.  Because the Board is 
granting the claim on a direct service connection basis, that 
matter has become moot.

ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is granted. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


